Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Most pertinent prior art references, including U.S. Patent Pub. No. 2012/0047980 to Harper and U.S. Patent Pub. No. 2014/0364860 to Knoepfle et al. disclose an instrument for bending an item that includes a first pair of pivotable engaged opposing lever arms, a first pivot interconnecting the first pair of lever arms, a second pair of pivotable engaged opposing lever arms, a second pivot interconnecting the second pair of lever, a driving portion for opening and closing the second pair of lever arms and a bending portion operable by the driving portion, and wherein the first pivot divides each of the first pair of lever arms into a handle portion for opening and closing the first pair of lever arms and a second portion operable by the handle portion. The prior art fails to teach or disclose, however, the structural relationship defining the relative lengths between handle, second portion, driving portion, and bending portion, and the trlationship between first and second pivot portions, and the three post bending assembly to define a channel therein for bending of the item.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775